On Petition eor Behearing.
Dausman, C. J.
—Counsel for appellant earnestly contend that we should have held that under no circumstances may execution issue for the collection of a judgment more than twenty years after the entry thereof. They insist that the case of Weisbecker v. Cahn (1905), 14 N. D. 390, 104 N. W. 513, is “decisive of appellant’s contention in the case at bar.” A sufficient answer to that insistence would be that we are dealing with the statutes of Indiana and are bound by the decisions of the Supreme Court of Indiana. However, the North Dakota case rests on the following statute: “The party in whose favor judgment has been given and in case of his death his personal representatives duly appointed, may at any time *77within ten years after the entry of judgment proceed to enforce the same by execution as provided in this chapter.” §5500 R. C. 1899.
7. Said statute corresponds to §716 Burns 1914, §674 R. S. 1881. It seems that the statutes of North Dakota make no provision for the issuing of an execution after ten years from the date of judgment; for if said §5500 had been followed by a section corresponding to our §717, supra, the decision in the Weisbecker case must have been different. There is no limitation as to time provided in said §717, nor in any other section to which our attention has been called. Section 717, supra, plainly authorizes the court to grant leave to take out execution at any time after the lapse of ten years on proof that the judgment or any part thereof remains unpaid. In the case at bar the court granted that leave, and pursuant thereto the execution was issued. It is not suggested that mere delay in issuing the execution after the granting of leave therefor is of any importance, and we will not consider that feature.
8. *789. 8. *77Counsel renew their contention that by virtue of §307 Burns 1914, §305 R. S. 1881, the lapse of twenty years absolutely extinguished and utterly annihilated the judgment. In the cases cited in the original opinion our Supreme Court has held otherwise. We find nothing in our statutes indicating an intention to utterly destroy judgments after a lapse of twenty years. Other sections preserve a judgment as a cause of action for more than twenty years under certain circumstances. §§298-305 Burns 1914, §§ 296-303 R. S. 1881. A judgment more than twenty years old may constitute a valid set-off. §372 Burns 1914, §366 R. S. 1881. In no event does *78a Statute of Limitations utterly destroy a judgment. If the limitation be not pleaded, it is waived; and in that case the judgment which is the foundation of the action, although more than twenty years of age, will sustain a new judgment. 25 Cyc 1012. If in an action on a judgment the limitation be pleaded and the action thereby barred, yet the old judgment will be a sufficient consideration for a new promise.. 25 Cyc 1329. Likewise, under the decision in King v.Manville, 20 Ind. 134, the presumption arising under §307, supra, is waived unless payment be pleaded. In the case at bar appellant did not plead payment. The trial court found, however, that the judgment remains unpaid. Why then should the judgment creditor be denied an execution? ■ It may be conceded that the legislature might provide that judgments shall be kept alive as causes of action after the right to take out execution has expired; but in this state no time has been fixed beyond which execution may not issue, unless §307, supra, be construed as fixing such time. To put on said section- the construction for which counsel contend would create, with respect to other sections to which we have referred, an incongruity which ought not to exist.
The question now under consideration was not involved in Brown v. Wuskoff (1899), 118 Ind. 569, 19 N. E. 463, 21 N. E. 243, and was in no manner before the court for determination. The statement therein to the effect that a judgment cannot be enforced after twenty years is not a judicial decision on that point and is not binding on this court. That statement cannot stand as against the other cases cited in our. original opinion herein,
*7910. Finally, we are of the opinion that counsel’s construction of §307, supra, would make. that section unconstitutional. This feature has not been suggested by either party; but it is a consideration always before a court when construing a statute. The- legislature may prescribe remedies; may fix the time within which the writ of execution may issue or an action may be brought; and, within certain limits, may establish rules of evidence; but we are not aware that the legislature has power to decide and declare arbitrarily that a judgment has been paid when in truth it has not been paid. 6 R. C. L. 319, 343, 462; 25 Cyc 984.
The petition for rehearing is overruled.